Citation Nr: 0935560	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1980 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In February 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDING OF FACT

Diabetes mellitus was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing her or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2002, prior to the initial 
unfavorable AOJ decision issued in July 2003.  This notice 
informed the Veteran of the type of evidence necessary to 
establish service connection, what is considered new and 
material evidence, how VA would assist her in developing her 
claims, and her and VA's obligations in providing such 
evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2008 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of an April 2008 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claim. 

The Board notes that the record reflects that requests to the 
National Personnel Records Center, Tennessee Adjutant 
General, and Kentucky Adjutant General yielded negative 
responses for requests for service treatment records for the 
Veteran.  The Veteran then submitted service treatment 
records from her period of active duty.  However, any 
treatment records from her apparent National Guard service 
are not in the claims file.  In cases where some or all of 
the Veteran's service medical records are unavailable, VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Additionally, the Board notes that there are VA and private 
treatment records in the claims file for the time period from 
the Veteran's discharge to the present; thus, the record is 
not completely devoid of medical evidence relevant to the 
time between her military service and her first diagnosis of 
diabetes mellitus.  Accordingly, the Board finds that a 
remand to allow for further attempts to retrieve the 
Veteran's National Guard service treatment records would only 
serve to unnecessarily delay the Board's decision with no 
benefit to the Veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

With regard to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board observes that the April 2008 VA 
examiner reviewed the claims file and documented the 
Veteran's self-reported medical history prior to completing 
her report and providing her opinion, which was based on 
specific facts found in the record.  The record does not 
suggest that the VA examiners opinion was based on an 
incomplete or incorrect understanding of the Veteran's 
history and the record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that her diabetes mellitus is related to 
her military service.  She especially reports having been 
told she was borderline diabetic for years prior to her 
actual diagnosis, thereby indicating that she had continuous 
symptoms of diabetes since service.  Thus, she argues that 
service connection is warranted for diabetes mellitus.

Initially, the Board notes that post-service treatment 
records demonstrate a definite diagnosis of diabetes mellitus 
since May 2001.  Thus, the Veteran meets the criteria of 
having a current disability with respect to this claim.  

However, the Board notes that the Veteran's service treatment 
records do not reflect any complaints, treatment, or 
diagnosis referable to diabetes mellitus.  Moreover, the 
competent medical evidence does not establish a relationship 
between the Veteran's diabetes mellitus and her service.  
First, the Board notes that diabetes mellitus was not present 
to a compensable degree within one year of her military 
service.  In this regard, the Board notes that the Veteran 
complained of elevated glucose in September 1996; however, 
glucose levels as tested at that time were within the normal 
range.  A provisional diagnosis of diabetes mellitus was not 
assigned until September 1999 and a definite diagnosis of 
diabetes mellitus was first reported in May 2001.  Thus, the 
earliest post-service record that suggests diabetes mellitus 
is dated in September 1996, which is over 12 years after 
service discharge.
The lapse in time between service and the first complaints 
and diagnoses weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, no competent medical professional has suggested 
that the Veteran's diabetes mellitus is related to her 
military service.  In this regard, the Board observes that 
the Veteran was afforded a VA examination in April 2008.  
Upon physical examination of the Veteran and review of the 
claims file, the examiner opined that the Veteran's diabetes 
mellitus was less likely than not related to her military 
tour.  In support of this opinion, the examiner observed that 
the Veteran's documented medical history related no diagnosis 
of diabetes mellitus prior to 1996, almost 8 years after 
service.  She also noted the Veteran's documented complaints 
of high blood sugar in the late 1980s, as well as her reports 
that she was told she was borderline diabetic for years prior 
to diagnosis; however, she did not note any abnormally high 
blood sugar readings in the record prior to the Veteran's 
diagnosis.  Accordingly, she concluded that the Veteran's 
diabetes mellitus did not manifest in service.

The Board acknowledges the Veteran's arguments as to the 
etiology of her diabetes mellitus; in particular, the Board 
notes her statements that she was borderline diabetic prior 
to the actual diagnosis.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Here, the Veteran's vague reports of being told she 
was borderline diabetic for years prior to diagnosis are not 
competent evidence that she was in fact diabetic or of when 
her diabetes mellitus disability manifested.  With the 
exception of the September 1996 record that shows subjective 
complaints of elevated glucose, there is no other treatment 
evidence dated prior to the first provisional diagnosis in 
1999 that suggests that the Veteran had diabetes mellitus 
less than a decade after her discharge.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's service 
connection claim, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and her 
service connection claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection or diabetes mellitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


